Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to Applicant’s amendment and request for reconsideration of application 16/803,079 filed on 08/26, 2022.
The amendment contains amended claims: 1-7 are rejected under the same ground of rejection used in the office action herein. 
Applicant's request for reconsideration of the 112(b) of the rejection of the last Office action is persuasive and, therefore, the 112(b) of that action is withdrawn.

Response to Arguments
 Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ross (2016/0334230) in view of Biehler (2020/0004240).

	Regarding claim 1, Ross discloses a vehicle remote instruction system in which a remote operator performs a remote instruction relating to travel of an autonomous driving vehicle according to a situation of the autonomous 5driving vehicle (abstract, “The autonomous vehicle can receive instructions from the remote source of guidance on how to handle the event”, FIG. 1, “Remote Human Operator”), the system comprising, a remote instruction server (¶0098, a server or combination of servers”) configured to: 
	determine whether or not the autonomous driving vehicle traveling according to the remote instruction is in a predetermined recording required situation (¶0051, “The event analysis 208 can reference position information of the autonomous vehicle 101 against map service 199, in order to determine context for the event request ”), based on detection information from a 10vehicle-mounted sensor of the autonomous driving vehicle (¶0051, “the event analysis 208 can process sensor information 209 in the context of position information of the autonomous vehicle 101”), record position information of the autonomous driving vehicle as a result of the 15remote instruction (¶0051, “can record location-based information about a region, and a combination of sensor information 209, as well as position information of the autonomous vehicle 101”), when it is determined by the remote instruction server  (¶0098, a server or combination of servers”) that the autonomous driving vehicle is in the recording required situation (¶0051, “The event analysis component 208 may operate to develop an understanding of the event or condition which triggered the event request 121”);
Ross does not explicitly disclose but, Biehler, in the same field of endeavor, teaches wherein the autonomous driving vehicle determines whether a remote instruction request is required based on at least the position of the vehicle and the trajectory of the vehicle (abstract, “The vehicle is controlled by the remote control based on the trajectory and the exterior situation image”, ¶0011, “the navigation system may continuously determine a current vehicle position and provide corresponding data to the driver assistance system”); when it is determined that the remote instruction request is required, the autonomous driving vehicle transmits a request for remote instruction to the remote instruction server (abstract, “ The exterior situation image and the trajectory are transmitted wirelessly to a remote control”, ¶0009, “ If the driver is unfit to drive, a takeover request may be generated automatically to the remote control, such that control of the motor vehicle may be transferred to the remote control in order in this way in particular to avoid an accident and/or for example to steer the motor vehicle to the nearest hospital using the remote control.”); and wherein the autonomous driving vehicle generates a trajectory corresponding to the remote instruction in advance (¶0011, “the driver assistance system may specify a trajectory for the vehicle which corresponds with the route directions in such a way that the specified destination position is safely reached”).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application, to have modified the remote service system as disclosed by Ross by incorporating the generation of remote instructions based on the trajectory and position as taught by Biehler for the purpose of increasing the safety of driver and passengers by implementing a complete remote control in the event of system failure or if a system limit is exceeded.
	Regarding claim 3,47FP 19-0126-OOUS-TYT Ross discloses wherein remote instruction server is configured to record the position information of the autonomous driving vehicle and the detection information from the vehicle-mounted sensor 5of the autonomous driving vehicle in association with each other as the result of the remote instruction, when it is determined by the remote instruction server that the autonomous driving vehicle is in the recording required situation (¶0051, “a region-specific information source 217 can record location-based information about a region, and a combination of sensor information 209, as well as position information of the autonomous vehicle 101”).  
	Regarding claim 104, Ross discloses wherein the remote instruction server is configured to record the position information of the autonomous driving vehicle and identification information of the remote operator in 15association with each other as the result of the remote instruction, if it is determined by the remote instruction server that the autonomous driving vehicle is in the recording required situation (¶0061, “When HV selection component 220 selects the human vehicle from candidate set 231, an identifier of the chosen human driven vehicle (“HV identifier 255”) can be communicated to the autonomous vehicle 101 by the AV interface 204. The HV instruction determination component 230 can also generate a set of instructions 257 for the HV identifier 255… The HV instruction determination component 230 can utilize, for example, map service 199, which is cross-referenced against the human vehicle current location 233”).  


Claims 2, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ross (2016/0334230) in view of Biehler (2020/0004240) as applied to claim 1, and further in view of Plante (8,996,240).

	Regarding claim 2, Ross does not explicitly disclose but, Plante teaches 20wherein the remote instruction server is configured to determine that the autonomous driving vehicle is in the recording required situation, when the autonomous driving vehicle traveling according to the remote instruction operates an emergency brake (claim 5, and FIG. 7, “an event trigger configured to detect an event, the event including one or more of an impact, rapid acceleration, rapid deceleration, a swerve, or hard braking”).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application, to have modified the remote service system as disclosed by Ross by incorporating the event recording unit as taught by Plante for the purpose of providing a system of transferring data from vehicle to a remote place safely and in a timely manner.
	Regarding claim 6, Ross discloses wherein the remote instruction server is configured to record the position information of the autonomous driving 5vehicle and the detection information from the vehicle-mounted sensor of the autonomous driving vehicle in association with each other as the result of the remote instruction, when it is determined by the remote instruction server that the autonomous driving vehicle is in the recording required situation (¶0051, “a region-specific information source 217 can record location-based information about a region, and a combination of sensor information 209, as well as position information of the autonomous vehicle 101”).    
	Regarding claim 7, Ross discloses wherein the remote instruction server is configured to record the position information of the autonomous driving 15vehicle and identification information of the remote operator in association with each other as the result of the remote instruction, when it is determined by the remote instruction server that the autonomous driving vehicle is in the recording required situation (¶0061, “When HV selection component 220 selects the human vehicle from candidate set 231, an identifier of the chosen human driven vehicle (“HV identifier 255”) can be communicated to the autonomous vehicle 101 by the AV interface 204. The HV instruction determination component 230 can also generate a set of instructions 257 for the HV identifier 255.. The HV instruction determination component 230 can utilize, for example, map service 199, which is cross-referenced against the human vehicle current location 233”).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ross (2016/0334230) in view of Biehler (2020/0004240) as applied to claim 4, and further in view of Kristensen (11,176,385).

	Regarding claim 5, Ross does not explicitly disclose but Kristensen teaches20 wherein the remote instruction server is configured not to record the result of the remote instruction regardless of a result of the determination performed by the remote instruction server, when the remote instruction is to perform an 25emergency evacuation (claim 5, “in real time, while travelling on the road, to perform a minimal risk maneuver to bring the vehicle to a standstill at a safe location, wherein the vehicle is at least one of an autonomous vehicle and a highly automated vehicle.”).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application, to have modified the remote service system as disclosed by Ross by incorporating the perform an 25emergency evacuation as taught by Kristensen for the purpose of providing a minimal risk maneuver for the driver particularly at unforeseen events and or malfunctions.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
OBA (2021/0221339) discloses An environment information acquisition unit 20 acquires an image in which environment around a vehicle has been imaged, information indicating a contact with the vehicle or an impact on the vehicle, surround sounds, approach identification information for enabling an approach of an emergency vehicle to be identified, and the like as surrounding environment information of the vehicle.
O’Brien discloses Systems, methods, and computer-readable storage media for intrusion protection on autonomous vehicles. As threats are detected, the nature of the threat is analyzed. A tiered response to the threat is then implemented, with an ultimate implementation including putting the autonomous vehicle in a “turtle” mode, and intermediate implementations including isolation of various subsystems (2019/0191311).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535. The examiner can normally be reached mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDHWAN K MAWARI/Primary Examiner, Art Unit 3667